DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that “replacing the plastic substrate of Samsung with a metal substrate having the claimed features is no insignificant task… There is no teaching or suggestion for how the substituted metal substrate of Jin could achieve laser ablated recessed features”. (Remarks Pg. 9)
	Examiner understands Applicant’s argument to suggest that the combination is not enabled. The prior art teaches a textured phone case and that phone cases can be metal. This is the claimed invention. Examiner does not agree that a person of skill in the art could not have formed the textured phone of Samsung case out of the metal of Jin.
Applicant argues that “nowhere does Samsung teach or suggest that "[t]he first recessed features extending into the metal substrate a depth from the external surface ... and the second recessed features of the second textured pattern extending into the metal substrate the [same] depth from the external surface… nowhere does Samsung disclose that the first and second recessed features are oriented at the same angle relative to their respective surface normal”. (Pg. 10)
	Examiner does not find this persuasive. The image is a photo of a Samsung Galaxy S5 cellphone. The photo (copied below) shows the disputed claim limitations. 
	Applicant argues that “Jin teaches away from the elements of claim 1… Jin teaches "processing the inner surface of the case preform using a laser ... patterns formed by processing the inner surface of the case preform appear bumpily on the outer surface of the case preform." (Pg. 10-11).
	Examiner does not find this persuasive. Jin is not relied upon for teaching the process of the making the product. Furthermore, the claim is directed to a product. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	Applicant argues that the remaining rejections are allowable for similar reasons as discussed above. 	
Examiner does not find this persuasive for similar reasons as discussed above. 	
Claim Interpretation
	The term “adjoining” in “second contoured region adjoining the first contoured region “in claim 1 does not mean “touching or in contact with” as evidenced by “the first contoured region is separated from the second contoured region” in claim 6.
A rejection under 35 USC 112(b) is not made because although the term “X adjoining Y” usually means X touches Y (e.g., the def’n of “adjoining” in the Merriam Webster dictionary is “touching or bounding at a point or line”), the term does not preclude an intermediary structure (e.g., adjoining offices may have a wall structure there between). In other words, X adjoining Y means that X is nearby or next to Y, but not necessarily being immediately next to or touching Y.
The term “laser ablated” is a process step in a product claim.
The term “laser etched” is a process step in a product claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (The Samsung Galaxy S5 Cell Phone, NPL 20141) and further in view of Jin (US 20110259780 A1).
	In reference to claim 1 and 8, Samsung discloses an enclosure for a portable electronic device (See figures see annotated figure shown below), the enclosure comprising:
a substrate defining an external surface, the external surface metal substrate comprising (shown in annotated figure below):
a first contoured region (element A shown in annotated figure below) comprising a first textured pattern of recesses first recessed features, the first recessed features extending into the … substrate a depth from the external surface, each of the first recessed features having a floor and oriented at an angle relative to a first surface normal of the first contoured region (element B shown in annotated figure below); and
a second contoured region adjoining the first contoured region (element C or E shown in annotated figure below)  and comprising a second textured pattern of recesses second recessed features, second recessed features of the second textured pattern extending into the … substrate the depth from the external surface, each of the second recessed features having a floor and oriented at the angle relative to a second 

    PNG
    media_image1.png
    1500
    2000
    media_image1.png
    Greyscale

Samsung does not specifically disclose that the substrate is metal.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, forming a textured pattern using a laser, Jin discloses that textured patterns may be formed on both plastic and metal housings (P0006, Claim 2).
The combination would be achievable by forming the pattern on a metal substrate as taught by Jin.

A person having ordinary skill in the art would have been specifically motivated to modify the enclosure such that the substrate was metal as taught by Jin in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results.
The “laser ablated”/“laser etched” limitation is a product by process claim limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	In reference to claim 2 and 12, 14, the combination discloses the enclosure as in claim 1.
	The combination does not disclose to have measured the claimed properties of the product and the office does not have the resources to perform the experiments or tests to determine the properties of the product. However, the cited prior art discloses the same or substantially similar structure as claimed. 
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	In reference to claim 3-7, 9-11 and 13, the combination discloses the enclosure as in claim 1.
	Samsung further discloses wherein the first recessed features recesses of the first textured pattern extend into the substrate a depth from the external surface, and the second recessed features recesses of the second textured pattern extend from the external surface and into the metal substrate the depth (See figures including figure shown above); 
wherein the external surface has an appearance of a continuous textured pattern (See figures including figure shown above);
wherein the first contoured region defines a first surface curvature, and the second contoured region (See figures including figure shown above);
	wherein the first contoured region is separated from the second contoured region by a transition region or seamless interface, and a third textured pattern of third recessed features recesses is formed on the transition region (See figures including figure shown above when E and F is the second region and pattern then C and D is the transition region and pattern)

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NamSu (US D660272) and further in view of Jin (US 20110259780 A1).
In reference to claim 1 and 8, NamSu discloses an enclosure for a portable electronic device (See figures see annotated figure shown below), the enclosure comprising: 
a substrate defining an external surface having a curved geometry, the metal substrate 
a first contoured surface comprising a first surface curvature and a first textured pattern of first recessed features formed thereon, each of the first recessed features having a floor, wherein the first recessed features recesses of the first textured pattern extend into the metal substrate a depth from the external surface to the floor; and 
a second contoured surface comprising a second surface curvature different from the first surface curvature, and a second textured pattern of second recessed features recesses formed thereon, each of the second recessed features having a floor, wherein the second recessed features recesses of the second textured pattern extend into the metal substrate the depth from the external surface to the floor (See figure, portion 
    PNG
    media_image2.png
    1326
    2000
    media_image2.png
    Greyscale


NamSu does not specifically disclose that the substrate is metal.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, forming a textured pattern using a laser, Jin discloses that textured patterns may be formed on both plastic and metal housings (P0006, Claim 2).
The combination would be achievable by forming the pattern on a metal substrate as taught by Jin.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the enclosure such that the substrate was metal.

The “laser ablated”/“laser etched” limitation is a product by process claim limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	In reference to claim 2 and 12, 14, the combination discloses the enclosure as in claim 1.
	The combination does not disclose to have measured the claimed properties of the product and the office does not have the resources to perform the experiments or tests to determine the properties of the product. However, the cited prior art discloses the same or substantially similar structure as claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	In reference to claim 3-7, 9-11 and 13, the combination discloses the enclosure as in claim 1.
	NamSu further discloses wherein the first recessed features recesses of the first textured pattern extend into the substrate a depth from the external surface, and the second recessed features recesses of the second textured pattern extend from the external surface and into the metal substrate the depth (See figures including figure shown above); 
wherein the external surface has an appearance of a continuous textured pattern (See figures including figure shown above);
wherein the first contoured region defines a first surface curvature, and the second contoured region (See figures including figure shown above);
	wherein the first contoured region is separated from the second contoured region by a transition region or seamless interface, and a third textured pattern of third recessed features recesses is formed on the transition region (See figures including figure shown above)
wherein the first contoured surface has a first height, and the second contoured surface has a second height different from the first height (See figures including figure shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://tablet-news.com/samsung-galaxy-s5-review-best-screen-and-camera-of-2014-so-far-very-good-battery-novelty-doesnt-impress-video/